DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 1 limitation from the patented case as seen from the underlined text.
Instant application claim 1 recites an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive a request to route a voice over internet protocol (VOIP) call, wherein the request comprises a session initiation protocol (SIP) invite message; determine, based on information within the SIP invite message, a first indicator indicative of a plurality of service providers; determine, based on the first indicator and a second indicator within the SIP invite message, a first service provider from the plurality of service providers; determine, based on the first service provider, a routing rule of a plurality of routing rules, wherein the plurality of routing rules comprises the routing rule and at least a second routing rule associated with a second service provider that shares a VOIP infrastructure with the first service provider; and route, based on the routing rule, the VOIP call.
US Patent 10944873 claim 1 recites a method comprising: receiving, by a first computing device, a request to route a voice over internet protocol (VOIP) call, wherein the request comprises a session initiation protocol (SIP) invite message; determining, based on information within the SIP invite message, a first indicator indicative of a plurality of service providers; determining, based on first indicator and a second indicator within the SIP invite message, a first service provider from the plurality of service providers; determining, based on the first service provider, a routing rule of a plurality of routing rules, wherein the plurality of routing rules comprises the routing rule and at least a second routing rule associated with a second service provider that shares a VOIP infrastructure with the first service provider; and routing, based on the routing rule, the VOIP call.

Claim 2 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 2 limitation from the patented case as seen from the underlined text.
Instant application claim 2 recites wherein the first indicator and second indicator indicate the plurality of routing rules corresponding to the first service provider, and wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the routing rule by: determining, further based on a third indicator, the routing rule.
US Patent 10,944,873 claim 2 recites wherein the determining a routing rule is further based on a third indicator, wherein the first indicator and second indicator indicate a plurality of routing rules corresponding to the first service provider.

Claim 3 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 3 limitation from the patented case as seen from the underlined text.
Instant application claim 3 recites wherein the first indicator comprises an ingress trunk name, a calling party domain name, or an organization header value. 
US Patent 10,944,873 claim 3 recites wherein the first indicator comprises an ingress trunk name, a calling party domain name, or an organization header value.




Claim 4 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 4 limitation from the patented case as seen from the underlined text
Instant application claim 4 recites wherein the first indicator comprises an ingress trunk name and the second indicator comprises an organization header value or a calling party domain name.
US Patent 10,944,873 claim 4 recites wherein the first indicator comprises an ingress trunk name and the second indicator comprises an organization header value or a calling party domain name.


Claim 5 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 5 limitation from the patented case as seen from the underlined text
Instant application claim 5 recites wherein the first indicator together with the second indicator indicate the routing rule.
US Patent 10,944,873 claim 5 recites wherein the first indicator together with the second indicator indicate the routing rule.




Claim 6 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 6 limitation from the patented case as seen from the underlined text
Instant application claim 6 recites wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive a routing preference database from the first service provider, wherein the routing preference database indicates a plurality of routing rules for a plurality of call types; and store the routing preference database, wherein the determining the routing rule is based on the routing preference database.
US Patent 10,944,873 claim 6 recites further comprising: receiving a routing preference database from the first service provider, wherein the routing preference database indicates a plurality of routing rules for a plurality of call types; and storing the routing preference database, wherein the determining the routing rule is based on the routing preference database.

Claim 7 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 7 limitation from the patented case as seen from the underlined text

Instant application claim 7 recites wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the SIP invite message, a call type of the VOIP call, wherein the determining the routing rule is based on the call type of the VOIP call.
US Patent 10,944,873 claim 7 recites further comprising: determining, based on the SIP invite message, a call type of the VOIP call, wherein the determining the routing rule is based on the call type of the VOIP call.

Claim 8 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 8 limitation from the patented case as seen from the underlined text
Instant application claim 8 recites wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the SIP invite message, that the VOIP call is an international VOIP call to an international destination, wherein the routing rule indicates the international destination is blocked by the first service provider; and block, based on the routing rule, the international VOIP call.

US Patent 10,944,873 claim 8 recites determining, based on the SIP invite message, that the VOIP call is an international VOIP call to an international destination, wherein the routing rule indicates the international destination is blocked by the first service provider; and blocking, based on the routing rule, the international VOIP call.

Similarly Claims 9-34 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,873. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can derive the instant application claim 9-34 limitations from the patented case as seen the limitations are no different than claims 1-20 of patented case as discussed and highlighted.

Instant application claim 9 recites a non-transitory computer-readable medium storing instructions that, when executed, cause: receiving a request to route a voice over internet protocol (VOIP) call, wherein the request comprises a session initiation protocol (SIP) invite message; determining, based on information within the SIP invite message, a first indicator indicative of a plurality of service providers; determining, based on the first indicator and a second indicator within the SIP invite message, a first service provider from the plurality of service providers; determining, based on the first service provider, a routing rule of a plurality of routing rules, wherein the plurality of routing rules comprises the routing rule and at least a second routing rule associated with a second service provider that shares a VOIP infrastructure with the first service provider; and routing, based on the routing rule, the VOIP call.
US Patent 10944873 claim 1 recites a method comprising: receiving, by a first computing device, a request to route a voice over internet protocol (VOIP) call, wherein the request comprises a session initiation protocol (SIP) invite message; determining, based on information within the SIP invite message, a first indicator indicative of a plurality of service providers; determining, based on first indicator and a second indicator within the SIP invite message, a first service provider from the plurality of service providers; determining, based on the first service provider, a routing rule of a plurality of routing rules, wherein the plurality of routing rules comprises the routing rule and at least a second routing rule associated with a second service provider that shares a VOIP infrastructure with the first service provider; and routing, based on the routing rule, the VOIP call.

Instant application claim 10 recites wherein the first indicator and second indicator indicate the plurality of routing rules corresponding to the first service provider, and wherein the instructions, when executed, cause the determining the routing rule by causing: determining, further based on a third indicator, the routing rule.
US Patent 10,944,873 claim 2 recites wherein the determining a routing rule is further based on a third indicator, wherein the first indicator and second indicator indicate a plurality of routing rules corresponding to the first service provider.


Instant application claim 11 recites the non-transitory computer-readable medium of claim 9, wherein the first indicator comprises an ingress trunk name, a calling party domain name, or an organization header value.
US Patent 10,944,873 claim 3 recites wherein the first indicator comprises an ingress trunk name, a calling party domain name, or an organization header value.


Instant application claim 12 recites the non-transitory computer-readable medium of claim 9, wherein the first indicator comprises an ingress trunk name and the second indicator comprises an organization header value or a calling party domain name.
US Patent 10,944,873 claim 4 recites wherein the first indicator comprises an ingress trunk name and the second indicator comprises an organization header value or a calling party domain name

Instant application claim 13 recites the non-transitory computer-readable medium of claim 9, wherein the first indicator together with the second indicator indicate the routing rule.
US Patent 10,944,873 claim 5 recites wherein the first indicator together with the second indicator indicate the routing rule


Instant application claim 14 recites he non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause: receiving a routing preference database from the first service provider, wherein the routing preference database indicates a plurality of routing rules for a plurality of call types; and storing the routing preference database, wherein the determining the routing rule is based on the routing preference database.
US Patent 10,944,873 claim 6 recites further comprising: receiving a routing preference database from the first service provider, wherein the routing preference database indicates a plurality of routing rules for a plurality of call types; and storing the routing preference database, wherein the determining the routing rule is based on the routing preference database.


Instant application claim 15 recites the non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause: determining, based on the SIP invite message, a call type of the VOIP call, wherein the determining the routing rule is based on the call type of the VOIP call.
US Patent 10,944,873 claim 7 recites further comprising: determining, based on the SIP invite message, a call type of the VOIP call, wherein the determining the routing rule is based on the call type of the VOIP call.


Instant application claim 16 recites the non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause: determining, based on the SIP invite message, that the VOIP call is an international VOIP call to an international destination, wherein the routing rule indicates the international destination is blocked by the first service provider; and blocking, based on the routing rule, the international VOIP call.
US Patent 10,944,873 claim 8 recites determining, based on the SIP invite message, that the VOIP call is an international VOIP call to an international destination, wherein the routing rule indicates the international destination is blocked by the first service provider; and blocking, based on the routing rule, the international VOIP call.


Instant application claim 17 recites a system comprising: a first device and a second device, wherein the first device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the first device to: receive a data packet indicating a request to route a VOIP call; determine, based on a first indicator and a second indicator within the data packet, a first service provider, wherein the first indicator indicates a plurality of service providers and wherein the second indicator, together with the first indicator, indicates the first service provider; and route, based on the determining the first service provider, the VOIP call, and wherein the second device comprises: one or more second processors; and second memory storing second instructions, that when executed by the one or more second processors, cause the second device to: send the data packet indicating the request to route the VOIP call.
US Patent 10,944,873 claim 15 recites a method comprising: receiving, by a first computing device, a data packet indicating a request to route a VOIP call; determining, based on a first indicator and a second indicator within the data packet, a first service provider, wherein the first indicator indicates a plurality of service providers and wherein the second indicator, together with the first indicator, indicates the first service provider, and routing, based on determining the first service provider, the VOIP call.


Instant application claim 18 recites the system of claim 17, wherein the first indicator indicates a first session border controller corresponding to the first service provider, and wherein the first instructions, when executed by the one or more first processors, cause the first device to determine the first service provider by: determining, based on an identification of the first session border controller, the first service provider.
US Patent 10,944,873 claim 16 recites wherein the first indicator indicates a first session border controller corresponding to the first service provider, and wherein determining the first service provider comprises determining, based on an identification of the first session border controller, the first service provider.




Instant application claim 19 recites wherein the first indicator comprises a first calling party domain name, an ingress trunk name, or an organization header value.
US Patent 10,944,873 claim 3 recites wherein the first indicator comprises an ingress trunk name, a calling party domain name, or an organization header value.


Instant application claim 20 recites the system of claim 17, wherein the second indicator comprises a first organization header.
US Patent 10,944,873 claim 4 recites wherein the first indicator comprises an ingress trunk name and the second indicator comprises an organization header value or a calling party domain name


Instant application claim 21 recites the system of claim 17, wherein the first instructions, when executed by the one or more first processors, cause the first device to: store a plurality of entries in a service provider determination table; receive a request comprising a new service provider identifier; and update the service provider determination table to comprise a new entry indicating the new service provider identifier, wherein the determining the first service provider is based on comparing the first indicator and the second indicator with the service provider determination table.
US Patent 10,944,873 claim 20 recites further comprising: storing a plurality of entries in a service provider determination table; receiving a request comprising a new service provider identifier; and updating the service provider determination table to comprise a new entry indicating the new service provider identifier, wherein the determining the first service provider is based on comparing the plurality of data packet first indicator and the second indicator with the service provider determination table.

Instant application claim 22 recites the system of claim 17, wherein the second indicator comprises an ingress trunk name, and wherein the first instructions, when executed by the one or more first processors, cause the first device to route the VOIP call by: routing, further based on a routing rule indicated by the first indicator and the second indicator, the VOIP call.
US Patent 10,944,873 claim 17 recites wherein the second indicator comprises an ingress trunk name, wherein the routing is further based on a routing rule indicated by the first indicator and the second indicator

Instant application claim 23 recites a apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive a data packet indicating a request to route a VOIP call; determine, based on a first indicator and a second indicator within the data packet, a first service provider, wherein the first indicator indicates a plurality of service providers, and wherein the second indicator, together with the first indicator, indicates the first service provider; and route, based on the determining the first service provider, the VOIP call.
US Patent 10,944,873 claim 15 recites a method comprising: receiving, by a first computing device, a data packet indicating a request to route a VOIP call; determining, based on a first indicator and a second indicator within the data packet, a first service provider, wherein the first indicator indicates a plurality of service providers and wherein the second indicator, together with the first indicator, indicates the first service provider, and routing, based on determining the first service provider, the VOIP call.

Instant application claim 24 recites the apparatus of claim 23, wherein the first indicator indicates a first session border controller corresponding to the first service provider, and wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the first service provider by: determining, based on an identification of the first session border controller, the first service provider.
US Patent 10,944,873 claim 16 recites wherein the first indicator indicates a first session border controller corresponding to the first service provider, and wherein determining the first service provider comprises determining, based on an identification of the first session border controller, the first service provider.


Instant application claim 25 recites the apparatus of claim 23, wherein the first indicator comprises a first calling party domain name, an ingress trunk name, or an organization header value.
US Patent 10,944,873 claim 3 recites wherein the first indicator comprises an ingress trunk name, a calling party domain name, or an organization header value.


Instant application claim 26 recites the apparatus of claim 23, wherein the second indicator comprises a first organization header.
US Patent 10,944,873 claim 4 recites wherein the first indicator comprises an ingress trunk name and the second indicator comprises an organization header value or a calling party domain name


Instant application claim 27 recites the apparatus of claim 23, wherein the instructions, when executed by the one or more processors, cause the apparatus to: store a plurality of entries in a service provider determination table; receive a request comprising a new service provider identifier; and update the service provider determination table to comprise a new entry indicating the new service provider identifier, wherein the determining the first service provider is based on comparing the first indicator and the second indicator with the service provider determination table.
US Patent 10,944,873 claim 20 recites further comprising: storing a plurality of entries in a service provider determination table; receiving a request comprising a new service provider identifier; and updating the service provider determination table to comprise a new entry indicating the new service provider identifier, wherein the determining the first service provider is based on comparing the plurality of data packet first indicator and the second indicator with the service provider determination table.



Instant application claim 28 recites the apparatus of claim 23, wherein the second indicator comprises an ingress trunk name, and wherein the instructions, when executed by the one or more processors, cause the apparatus to route the VOIP call by:
routing, further based on a routing rule indicated by the first indicator and the second indicator, the VOIP call.
US Patent 10,944,873 claim 17 recites wherein the second indicator comprises an ingress trunk name, wherein the routing is further based on a routing rule indicated by the first indicator and the second indicator.


Instant application claim 29 recites a non-transitory computer-readable medium storing instructions that, when executed, cause: receiving a data packet indicating a request to route a VOIP call; determining, based on a first indicator and a second indicator within the data packet, a first service provider, wherein the first indicator indicates a plurality of service providers, and wherein the second indicator, together with the first indicator, indicates the first service provider; and routing, based on the determining the first service provider, the VOIP call.
US Patent 10,944,873 claim 15 recites a method comprising: receiving, by a first computing device, a data packet indicating a request to route a VOIP call; determining, based on a first indicator and a second indicator within the data packet, a first service provider, wherein the first indicator indicates a plurality of service providers and wherein the second indicator, together with the first indicator, indicates the first service provider, and routing, based on determining the first service provider, the VOIP call.


Instant application claim 30 recites the non-transitory computer-readable medium of claim 29, wherein the first indicator indicates a first session border controller corresponding to the first service provider, and wherein the instructions, when executed, cause the determining the first service provider by causing: determining, based on an identification of the first session border controller, the first service provider.
US Patent 10,944,873 claim 16 recites wherein the first indicator indicates a first session border controller corresponding to the first service provider, and wherein determining the first service provider comprises determining, based on an identification of the first session border controller, the first service provider.



Instant application claim 31 recites the non-transitory computer-readable medium of claim 29, wherein the first indicator comprises a first calling party domain name, an ingress trunk name, or an organization header value.
US Patent 10,944,873 claim 18 recites wherein the first indicator comprises a first calling party domain name, an ingress trunk name, or an organization header value.


Instant application claim 32 recites he non-transitory computer-readable medium of claim 29, wherein the second indicator comprises a first organization header.
US Patent 10,944,873 claim 19 recites wherein the second indicator comprises a first organization header.

Instant application claim 33 recites the non-transitory computer-readable medium of claim 29, wherein the instructions, when executed, cause: storing a plurality of entries in a service provider determination table; receiving a request comprising a new service provider identifier; and updating the service provider determination table to comprise a new entry indicating the new service provider identifier, wherein the determining the first service provider is based on comparing the first indicator and the second indicator with the service provider determination table.
US Patent 10,944,873 claim 20 recites further comprising: storing a plurality of entries in a service provider determination table; receiving a request comprising a new service provider identifier; and updating the service provider determination table to comprise a new entry indicating the new service provider identifier, wherein the determining the first service provider is based on comparing the plurality of data packet first indicator and the second indicator with the service provider determination table.


Instant application claim 34 recites the non-transitory computer-readable medium of claim 29, wherein the second indicator comprises an ingress trunk name, and wherein the instructions, when executed, cause the routing the VOIP call by causing: routing, further based on a routing rule indicated by the first indicator and the second indicator, the VOIP call.
US Patent 10,944,873 claim 17 recites wherein the second indicator comprises an ingress trunk name, wherein the routing is further based on a routing rule indicated by the first indicator and the second indicator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463